Citation Nr: 9914002	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March and December 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
cause of the veteran's death.  In February 1999, the 
appellant testified at a video conference before the 
undersigned Member of the Board.  


FINDINGS OF FACT

1.  In January 1997, the veteran died from blunt force trauma 
to the head and chest as a result of an automobile accident.  
No other medical conditions were listed on the death 
certificate as significantly contributing to, but not 
resulting in, the underlying cause of death.  An autopsy was 
not performed. 

2.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the appellant has not 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  A well-grounded claim must be 
accompanied by supportive evidence to justify a belief by a 
fair and impartial individual that the claim is plausible.  
Magana v. Brown, 7 Vet. App. 224, 227 (1994), citing Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  "To be well 
grounded, a claim 'need not be conclusive,'. . . but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits."  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  A claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection for cause of 
death is well grounded, there must be medical evidence of a 
nexus or link between the veteran's service-connected disease 
or injury and the cause of his death.  See Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue, as in this appeal, 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Moreover, a lay appellant is not 
competent to testify as to matters involving medical 
causation, such as the medical cause of a veteran's death.  
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  In this 
appeal, following a review of all of the evidence, the Board 
finds that the appellant's claim is not substantiated by 
competent evidence that a service-connected disorder caused 
or contributed substantially or materially to cause the 
veteran's death.  Therefore, the Board concludes that the 
claim is not well grounded and must be denied.  

The veteran died in February 1997 at the age of 52.  At that 
time, he was service-connected for cerebrovascular accident 
with left homonymous hemianopsia, evaluated as 70 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
and hemorrhoids at a noncompensable evaluation.  The veteran 
had also been granted a total disability rating based on 
individual unemployability due to service connected 
disabilities from April 1991.  

His death certificate, dated in February 1997, cited the 
immediate cause of death as blunt force trauma to the head 
and chest due to an automobile accident.  No consequential 
conditions were listed, nor were any other significant 
conditions noted as contributing to death but not related to 
the cause.  An autopsy was not performed.  

The appellant, who is the veteran's widow, testified at a 
video conference hearing before the undersigned Member of the 
Board that she believed that her husband, always a cautious 
driver, had suffered another stroke which had caused him to 
pull out from an intersection into the path of an oncoming 
pickup truck.  She added that he had been "acting strange" 
for about a week before his death.  On the day of his death, 
when he left the house to run an errand, he complained that 
his head hurt a little bit and he was a little tired.

A police accident report, dated in February 1997, revealed 
that the veteran was traveling east at about 25 miles per 
hour, attempting to cross the northbound lanes of a state 
highway, when he pulled out in front of a pickup truck 
pulling a trailer, giving that driver no time to stop.  The 
truck hit the veteran's automobile in the right passenger 
side, causing it to spin to the left.  The trailer then came 
loose and struck the automobile on the left rear end.  The 
veteran was transported to a regional hospital, where he was 
pronounced dead on arrival.  The report describes the road as 
a straight, level, four-lane, asphalt highway, with a central 
median strip.  There were no contributing road defects or 
construction and nothing that might obscure a driver's 
vision.  It was daylight, although the weather was described 
as cloudy.  In the opinion of the police officer at the 
scene, the condition of both drivers was without apparent 
defect, such as being asleep, fatigued, ill, or intoxicated.  

In April 1997, the coroner who had signed the death 
certificate, and who is not identified as a physician, wrote 
to the appellant, stating that, in the normal course of 
events, when an individual with serious injuries dies 
following a motor vehicle accident, it is assumed that he 
died as a result of the accident.  He added, however, that 
the act which caused the veteran's death was, in his opinion, 
totally out of his normal nature.  He believed it was 
possible that the veteran had had a stroke just before the 
accident which caused him to respond in the manner that he 
did.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  

In general, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  A service-
connected disability is considered the principal or primary 
cause of death when that disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death, defined as one inherently not 
related to the principal cause, must be shown to have 
substantially or materially contributed to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c); Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

The record does not include sufficiently probative evidence 
that the veteran's service-connected disabilities played a 
role in the events leading to his accidental death.  Although 
the appellant, who was not with the veteran at the time of 
the fatal accident, has advanced theories linking the 
accident to the service-connected disabilities, she was not a 
witness to the accident, she had not apparently noticed any 
unusual symptoms in the veteran immediately before he left 
the house to run an errand, and she has presented no medical 
evidence that the veteran had, in fact, sustained a stroke 
prior to the accident that caused his death.  Consequently, 
her theories represent pure speculation.  

As to the coroner's opinion that it was "possible" that a 
stroke had caused the veteran to pull out into an 
intersection in front of an oncoming vehicle, this is not, 
from the evidence of record, a medical opinion.  It is, 
moreover, expressed in terms of what is possible, and, is 
therefore too speculative to well ground the claim.  Finally, 
the coroner cites no evidence pertaining to the accident 
itself that implicates a stroke as its proximate cause.  In 
this regard, it was the opinion of the officer on the scene 
that no illness on the part of either driver was the 
proximate cause of the accident.  In the absence of probative 
evidence providing a nexus between the service-connected 
disabilities and the veteran's death, the claim cannot be 
considered well grounded.  

The Board recognizes that the RO denied the appellant's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to an appellant solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to submit a well-grounded claim for service connection for 
the claimed condition and the reasons why her current claim 
is inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

